     Case 2:20-cv-10318-JFW-RAO Document 1 Filed 11/11/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: ANTHONY BOUYER
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                         Case No.
     ANTHONY BOUYER, an
12                                         Complaint For Damages And
13   individual,                           Injunctive Relief For:

14                   Plaintiff,             1. VIOLATIONS OF THE
15                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
16                                             seq. as amended by the ADA
17                                             Amendments Act of 2008 (P.L. 110-
     COUNTRY ANTIQUE FAIR
                                               325).
18   MALL, INC., a California
     corporation; BETTY JEAN
19                                          2. VIOLATIONS OF THE UNRUH
     OLDFIELD, individually and as
                                               CIVIL RIGHTS ACT, CALIFORNIA
20   trustee of the BETTY JEAN
                                               CIVIL CODE § 51 et seq.
     OLDFIELD TRUST DATED JUNE
21   12, 2019; and DOES 1-10, inclusive,
22

23
                    Defendants.

24

25         Plaintiff, ANTHONY BOUYER (“Plaintiff”), complains of Defendants
26   COUNTRY ANTIQUE FAIR MALL, INC., a California corporation; BETTY
27   JEAN OLDFIELD, individually and as trustee of the BETTY JEAN OLDFIELD
28   TRUST DATED JUNE 12, 2019; and Does 1-10 (“Defendants”) and alleges as
                                             1
                                        COMPLAINT
     Case 2:20-cv-10318-JFW-RAO Document 1 Filed 11/11/20 Page 2 of 9 Page ID #:2


 1   follows:
 2                                           PARTIES
 3         1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
 4   in performing one or more major life activities because he is paraplegic, including,
 5   but not limited to: walking, standing, moving about, sitting, and driving. As a result
 6   of these substantial limitations, Plaintiff requires the use of leg braces for mobility
 7   stability, a walker or wheelchair for mobility, and hand control devices to drive his
 8   motor vehicle. With such disabilities, Plaintiff qualifies as a member of a protected
 9   class under the Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended
10   by the ADA Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
11   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. Further, as is his
12   routine, custom, and habit; Plaintiff travels while wearing leg braces for stability, a
13   walker to ambulate from his driver’s seat to the rear of his vehicle where he stores
14   his wheelchair, and then transfers to his wheelchair to further ambulate. At the time
15   of Plaintiff’s visits to Defendants’ facility and prior to instituting this action,
16   Plaintiff suffered from a “qualified disability” under the ADA, including those set
17   forth in this paragraph. Plaintiff is also the holder of a Disabled Person Parking
18   Placard.
19         2.     Plaintiff is informed and believes and thereon alleges that Defendant
20   BETTY JEAN OLDFIELD, individually and as trustee of the BETTY JEAN
21   OLDFIELD TRUST DATED JUNE 12, 2019, owned the property located at 21546
22   Golden Triangle Road, Saugus, CA 91350 (“Property”) on or around October 27,
23   2020 upon which Country Antique Fair Mall (“Business”) is located.
24         3.     Plaintiff is informed and believes and thereon alleges that Defendant
25   BETTY JEAN OLDFIELD, individually and as trustee of the BETTY JEAN
26   OLDFIELD TRUST DATED JUNE 12, 2019, currently owns the Property.
27         4.     Plaintiff is informed and believes and thereon alleges that Defendant
28   COUNTRY ANTIQUE FAIR MALL, INC., a California corporation, owned,
                                                  2
                                            COMPLAINT
     Case 2:20-cv-10318-JFW-RAO Document 1 Filed 11/11/20 Page 3 of 9 Page ID #:3


 1   operated, and controlled the Business located at the Property on October 27, 2020.
 2          5.     Plaintiff is informed and believes and thereon alleges that Defendant
 3   COUNTRY ANTIQUE FAIR MALL, INC., a California corporation, owns,
 4   operates, and controls the Business located at the Property currently.
 5          6.     The Business is a store open to the public, which is a “place of public
 6   accommodation” as that term is defined by 42 U.S.C. § 12181(7).
 7          7.     Plaintiff does not know the true name of DOE Defendants, that may be
 8   related to the Business and/or Property. Plaintiff is informed and believes that each
 9   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
10   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
11   the true names, capacities, connections, and responsibilities of the Defendants and
12   Does 1 through 10, inclusive, are ascertained.
13                               JURISDICTION AND VENUE
14          8.     This Court has subject matter jurisdiction over this action pursuant
15   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
16          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
17   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
18   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
19   federal ADA claims in that they have the same nucleus of operative facts and
20   arising out of the same transactions, they form part of the same case or controversy
21   under Article III of the United States Constitution.
22          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
23   real property which is the subject of this action is located in this district and because
24   Plaintiff's causes of action arose in this district.
25                                FACTUAL ALLEGATIONS
26          11.    Plaintiff went to the Business on or about October 27, 2020 for the dual
27   purpose of looking for vintage clocks and to confirm that this public place of
28   accommodation is accessible to persons with disabilities within the meaning federal
                                                  3
                                             COMPLAINT
     Case 2:20-cv-10318-JFW-RAO Document 1 Filed 11/11/20 Page 4 of 9 Page ID #:4


 1   and state law.
 2         12.    Unfortunately, although parking spaces were one of the facilities
 3   reserved for patrons, there were no designated parking spaces available for persons
 4   with disabilities that complied with the 2010 Americans with Disabilities Act
 5   Accessibility Guidelines (“ADAAG”) on October 27, 2020.
 6         13.    At that time, instead of having architectural barrier free facilities for
 7   patrons with disabilities, Defendants have: a built up curb ramp that projects from
 8   the sidewalk and into the access aisle (Section 406.5). Furthermore, the curb ramp is
 9   in excess of the maximum grade allowed by ADAAG specifications (Section 406.1).
10         14.    Parking spaces are one of the facilities, privileges, and advantages
11   reserved by Defendants to persons at the Property serving the Business.
12         15.    Because Defendant BETTY JEAN OLDFIELD, individually and as
13   trustee of the BETTY JEAN OLDFIELD TRUST DATED JUNE 12, 2019, owns
14   the Property, which is a place of public accommodation, they are responsible for the
15   violations of the ADA that exist in the parking area and accessible routes that
16   connect to the facility’s entrance that serve customers to the Business.
17         16.    Subject to the reservation of rights to assert further violations of law
18   after a site inspection found infra, Plaintiff asserts there are additional ADA
19   violations which affect him personally.
20         17.    Plaintiff is informed and believes and thereon alleges Defendants had
21   no policy or plan in place to make sure that there was compliant accessible parking
22   reserved for persons with disabilities prior to October 27, 2020.
23         18.    Plaintiff is informed and believes and thereon alleges Defendants have
24   no policy or plan in place to make sure that the designated disabled parking for
25   persons with disabilities comport with the ADAAG.
26         19.    Plaintiff personally encountered these barriers. The presence of these
27   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
28   conditions at public place of accommodation and invades legally cognizable
                                                 4
                                            COMPLAINT
     Case 2:20-cv-10318-JFW-RAO Document 1 Filed 11/11/20 Page 5 of 9 Page ID #:5


 1   interests created under the ADA.
 2          20.      The conditions identified supra are necessarily related to Plaintiff’s
 3   legally recognized disability in that Plaintiff is substantially limited in the major life
 4   activities of walking, standing, ambulating, and sitting; Plaintiff is the holder of a
 5   disabled parking placard; and because the enumerated conditions relate to the use of
 6   the accessible parking, relate to the slope and condition of the accessible parking and
 7   accessible path to the accessible entrance, and relate to the proximity of the
 8   accessible parking to the accessible entrance.
 9          21.      As an individual with a mobility disability who relies upon a
10   wheelchair, Plaintiff has a keen interest in whether public accommodations have
11   architectural barriers that impede full accessibility to those accommodations by
12   individuals with mobility impairments.
13          22.      Plaintiff is being deterred from patronizing the Business and its
14   accommodations on particular occasions, but intends to return to the Business for the
15   dual purpose of availing himself of the goods and services offered to the public and
16   to ensure that the Business ceases evading its responsibilities under federal and state
17   law.
18          23.      Upon being informed that the public place of accommodation has
19   become fully and equally accessible, he will return within 45 days as a “tester” for
20   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
21   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
22          24.      As a result of his difficulty experienced because of the inaccessible
23   condition of the facilities of the Business, Plaintiff was denied full and equal access
24   to the Business and Property.
25          25.      The Defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28          26.      The U.S. Department of Justice has emphasized the importance of
                                                  5
                                             COMPLAINT
     Case 2:20-cv-10318-JFW-RAO Document 1 Filed 11/11/20 Page 6 of 9 Page ID #:6


 1   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
 2   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
 3   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
 4   Coronavirus Disease 2019 (COVID-19) found at
 5   https://www.ada.gov/aag_covid_statement.pdf.
 6         27.    The violations identified above are easily removed without much
 7   difficulty or expense. They are the types of barriers identified by the Department of
 8   Justice as presumably readily achievable to remove and, in fact, these barriers are
 9   readily achievable to remove. Moreover, there are numerous alternative
10   accommodations that could be made to provide a greater level of access if complete
11   removal were not achievable.
12         28.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
13   alleges, on information and belief, that there are other violations and barriers in the
14   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
15   notice regarding the scope of this lawsuit, once he conducts a site inspection.
16   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
17   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
18   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
19   have all barriers that relate to his disability removed regardless of whether he
20   personally encountered them).
21         29.    Without injunctive relief, Plaintiff will continue to be unable to fully
22   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
23                               FIRST CAUSE OF ACTION
24    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
25     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
26                                        (P.L. 110-325)
27         30.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
28   above and each and every other paragraph in this Complaint necessary or helpful to
                                                 6
                                            COMPLAINT
     Case 2:20-cv-10318-JFW-RAO Document 1 Filed 11/11/20 Page 7 of 9 Page ID #:7


 1   state this cause of action as though fully set forth herein.
 2         31.    Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods, and services of any place
 4   of public accommodation are offered on a full and equal basis by anyone who owns,
 5   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 6   Discrimination is defined, inter alia, as follows:
 7                a.     A failure to make reasonable modifications in policies, practices,
 8                       or procedures, when such modifications are necessary to afford
 9                       goods, services, facilities, privileges, advantages, or
10                       accommodations to individuals with disabilities, unless the
11                       accommodation would work a fundamental alteration of those
12                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13                b.     A failure to remove architectural barriers where such removal is
14                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
16                       Appendix "D".
17                c.     A failure to make alterations in such a manner that, to the
18                       maximum extent feasible, the altered portions of the facility are
19                       readily accessible to and usable by individuals with disabilities,
20                       including individuals who use wheelchairs, or to ensure that, to
21                       the maximum extent feasible, the path of travel to the altered area
22                       and the bathrooms, telephones, and drinking fountains serving
23                       the area, are readily accessible to and usable by individuals with
24                       disabilities. 42 U.S.C. § 12183(a)(2).
25         32.    Any business that provides parking spaces must provide accessible
26   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
27   shall be at the same level as the parking spaces they serve. Changes in level are not
28   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
                                                 7
                                            COMPLAINT
     Case 2:20-cv-10318-JFW-RAO Document 1 Filed 11/11/20 Page 8 of 9 Page ID #:8


 1   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
 2   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
 3   designated disabled parking space is a violation of the law and excess slope angle in
 4   the access pathway is a violation of the law.
 5         33.       A public accommodation must maintain in operable working condition
 6   those features of its facilities and equipment that are required to be readily accessible
 7   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 8         34.       Here, the failure to ensure that accessible facilities were available and
 9   ready to be used by Plaintiff is a violation of law.
10         35.       Given its location and options, Plaintiff will continue to desire to
11   patronize the Business but he has been and will continue to be discriminated against
12   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
13   the barriers.
14                                SECOND CAUSE OF ACTION
15       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
16         36.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17   above and each and every other paragraph in this Complaint necessary or helpful to
18   state this cause of action as though fully set forth herein.
19         37.       California Civil Code § 51 et seq. guarantees equal access for people
20   with disabilities to the accommodations, advantages, facilities, privileges, and
21   services of all business establishments of any kind whatsoever. Defendants are
22   systematically violating the UCRA, Civil Code § 51 et seq.
23         38.       Because Defendants violate Plaintiff’s rights under the ADA,
24   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
25   52(a).) These violations are ongoing.
26         39.       Plaintiff is informed and believes and thereon alleges that Defendants’
27   actions constitute discrimination against Plaintiff on the basis of a disability, in
28   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
                                                  8
                                              COMPLAINT
     Case 2:20-cv-10318-JFW-RAO Document 1 Filed 11/11/20 Page 9 of 9 Page ID #:9


 1   previously put on actual or constructive notice that the Business is inaccessible to
 2   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
 3   inaccessible form, and Defendants have failed to take actions to correct these
 4   barriers.
 5                                         PRAYER
 6   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 7   follows:
 8         1.     A preliminary and permanent injunction enjoining Defendants from
 9   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
10   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
11   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
12   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
13   under the Disabled Persons Act (Cal. C.C. §54) at all.
14         2.     An award of actual damages and statutory damages of not less than
15   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
16         3.     An additional award of $4,000.00 as deterrence damages for each
17   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
18   LEXIS 150740 (USDC Cal, E.D. 2016); and,
19         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
20   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
21                               DEMAND FOR JURY TRIAL
22         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
23   raised in this Complaint.
24

25   Dated: November 11, 2020                MANNING LAW, APC
26

27                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
28                                       Attorney for Plaintiff
                                                9
                                           COMPLAINT
